DETAILED ACTION
This office action is in response to preliminary amendments filed on 02/12/2021. Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019 & 03/15/2021 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “determine an inertia of the motor-driven assembly based on the rotational speed of the motor and a mass of the motor-driven assembly; and a target motor stop position module configured to determine when to discontinue power supply to the motor based on the target position of the motor and the inertia of the motor-driven assembly.”
	Regarding Claims 2-6 and 21-25, depend on claim 1, therefore are allowable as well.
Prior art of record teaches to determine an inertia of the seat assembly at the first time based on the rotational speed of the motor at the first time and a mass (Hollenbeck US 5513058 A).

Regarding Claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a motor position determination module configured to detect ripples in current supplied to the motor; and a target motor stop position module configured to determine when to discontinue power supply to the motor based on the target position of the motor and a frequency of the ripples in the current supplied to the motor.”
Regarding Claims 8-13, depend on claim 7, therefore are allowable.
Prior art of record teaches finding position of the motor armature after power has been interrupted (Lutter et al. US 20030102831 Al).
The current claim, particularly sections as quoted and emphasized above, is different because the claim teaches determine when to discontinue power supply to the motor based on the target position. The prior art of record neither anticipates nor renders obvious the above-recited combination.
	Regarding Claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “determine a first position of a motor at a first time when power supply to the motor is initially discontinued based on ripples in current supplied to the motor during a first period before the first time; and predict a second position of the motor at a second time when the motor stops rotating after power supply to the motor is discontinued based on the first position of the motor and a rotational speed of the motor 
	Regarding Claims 15-20, depend on claim 14, therefore are allowable as well.
Prior art of record teaches finding position of the motor armature after power has been interrupted (Lutter et al. US 20030102831 Al).
The current claim, particularly sections as quoted and emphasized above, is different because the claim teaches predict a second position of the motor at a second time when the motor stops rotating after power supply to the motor is discontinued based on the first position of the motor and a rotational speed of the motor at the first time. The prior art of record neither anticipates nor renders obvious the above-recited combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORTEZ M COOK/Examiner, Art Unit 2846